The opinion of the court was delivered,
by Lowrxe, J.
The easiest way of disposing of this case is to assume that John Eerguson once had an equitable title to this land, that might have been enforced. In May, 1835, he assigned it to his father-in-law, William Sturgeon, for his own use and benefit; and it may be doubted whether it was competent for him to prove that Sturgeon then agreed to hold it for him : 21 State R. 263. But we need not decide this. Eerguson never paid anything on the land, and had never signed any contract to pay anything; but Sturgeon paid for the whole of it, and, in August, 1835, got a deed for it in his own name. He permitted Eerguson to remain on the land, and died in 1837, having devised it to his daughter, the defendant’s wife, to have and hold to them and their children’s use during her life, and after her death, to be disposed of to her children as she might think best. Then Eerguson, and his wife and family, continued to reside on the land until her death in 1853. She devised the land to her children; and it was not until it was put up for sale, on proceedings in partition among his children, that he set up any claim to it inconsistent with the title of Sturgeon, and of his own wife and children.
He now says that in May, 1835, Sturgeon promised to convey *251the land to him upon his paying for it; and on the strength of this alleged promise, and notwithstanding the facts already recited, he claims the title for himself against his children. He therefore occupies the position of a plaintiff in a bill in equity, seeking to enforce specific performance. Mr. Brightly, Equity Jur. § 239, has properly stated the rule that governs such a.claim: “If a party seeking a specific execution, has been guilty of gross laches, or has been inexcusably negligent in performing the contract on his part; or if, in the intermediate period, there has arisen a material change of circumstances, affecting the rights, interests, and obligations of the parties, a court of equity will refuse to decree a specific performance.”
This claim is chargeable with all the defects stated in the rule. No doubt William Sturgeon did intend to let Ferguson derive a real benefit from the purchase, and he carried out his intention in his will in a very efficient manner.
But the claim that he made a contract to assign it to Ferguson, is contradicted by near twenty years of conduct inconsistent with the claim. The oral contract, if any, was flatly broken or repudiated by the will of Sturgeon in 1837; and no suit was brought for damages at common law, or for specific performance in the Orphans’ Court, as there ought to have been. He has totally failed in presenting such evidence of a title as equity will listen to; and all that he did’ produce might very well have been withdrawn from the consideration of the jury. Even if there was a contract, the defendant cannot now have execution of it: 25 State R. 406.
Judgment reversed and a new trial awarded.